Exhibit 10.4

NON-COMPETITION AND CONSULTING AGREEMENT

THIS NON-COMPETITION AND CONSULTING AGREEMENT (“Agreement”) is made and entered
into as of the 1st day of September, 2009, by and between Kohl’s Department
Stores, Inc., a Delaware corporation and Kohl’s Corporation, a Wisconsin
corporation (collectively, “Kohl’s”), and R. Lawrence Montgomery (“Consultant”).

W I T N E S S E T H:

WHEREAS, Consultant served Kohl’s for approximately 21 years in various senior
executive positions, including Chief Executive Officer and Chairman of Kohl’s
Board of Directors (“Board”);

WHEREAS, Consultant has expressed his desire to retire from his current position
as Chairman of the Board on August 31, 2009, and will continue to serve as a
member of the Board and as a Kohl’s employee through January 30, 2010;

WHEREAS, Consultant will retire from all director, officer and employment
positions with Kohl’s effective January 30, 2010, and the parties wish to
finalize all aspects of Consultant’s relationship with Kohl’s;

WHEREAS, Kohl’s desires to ensure that following his retirement, Consultant will
not engage in certain activities that are in competition with Kohl’s, as more
fully described in this Agreement;

WHEREAS, in order to assure and retain the availability of Consultant’s specific
expertise regarding Kohl’s, its products and marketplaces, the retail industry
in which it operates and the contacts and business relationships which
Consultant established prior to his retirement and which Consultant will
establish after his retirement, Kohl’s desires to engage Consultant in a
post-retirement consulting relationship as more fully described in this
Agreement;

WHEREAS, Consultant desires to accept such engagement and perform such services
for Kohl’s, upon the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the recitals and the mutual promises and
covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

Release




Consultant acknowledges and agrees that Kohl’s has complied with all of its
obligations to Consultant under the January 30, 1998 Employment Agreement, as
amended, between Kohl’s and Consultant (“Employment Agreement”) and that Kohl’s
will have no further obligations to Consultant under the Employment Agreement
after January 30, 2010; provided, however, that Kohl’s obligation to continue to
provide Consultant and Consultant’s Eligible Dependents with Health Insurance
Benefits (each as defined in the Employment Agreement) pursuant to the terms of
Section 7.3, as amended, of the Employment Agreement shall remain in full force
and effect.  





In order to wrap up any loose ends regarding Consultant’s employment by Kohl’s
through January 30, 2010, Consultant agrees to sign and return the Complete and
Permanent Release (“Release”) which is attached hereto as Exhibit A and
incorporated herein; provided, however, that Consultant acknowledges and agrees
that he may not sign the Release until after the last date of his employment
with Kohl’s (i.e., January 30, 2010), and the signed Release must be delivered
to Kohl’s on or before February 5, 2010.  Consultant acknowledges and agrees
that if he fails to sign and return the Release to Kohl’s in a timely manner or
chooses to revoke his acceptance of the Release as specified in Exhibit A, this
Agreement shall not become effective and shall be null and void.




ARTICLE II
Consultation

2.1.

Consulting Period.  For purposes of this Agreement, the “Consulting Period”
shall be the period from January 31, 2010 through the earlier of (a) January 30,
2013 or (b) the termination, for whatever reason, of this Agreement pursuant to
Article IV, below.

2.2.

Services.  During the Consulting Period, Kohl’s hereby retains Consultant to act
as an independent contractor for purposes of performing consulting services for
Kohl’s regarding its products and marketplaces and the retail industry in which
it operates, and Consultant hereby agrees to be engaged in such capacity, all in
accordance with the expressed terms, duties and obligations as set forth in this
Agreement.

2.3.

Consulting Duties.  During the Consulting Period, Consultant shall perform
consulting services for Kohl’s regarding its products and marketplaces and the
retail industry in which it operates, consistent with Consultant’s professional
expertise.  Such consulting services shall, as authorized by Kohl’s from time to
time, include, without limitation, the following (which for purposes of this
Agreement are designated as the “Services”):

(a)      Consulting and advising Kohl’s regarding real estate issues, including
without limitation, new site evaluation;




   

(b)

Consulting and advising Kohl’s regarding store operations issues;




(c)

Consulting and advising Kohl’s regarding its strategic growth, including
potential acquisitions;




(d)

Consulting and advising Kohl’s regarding various strategic operational
initiatives;




(e)

Consulting and advising Kohl’s regarding the development of new and existing
industry relationships;




(f)

Assisting Kohl’s with the education of and relations with customers and
employees regarding Kohl’s and its operations;








2







(g)

Consulting with Kohl’s regarding the enhancement of the visibility and
reputation of Kohl’s through such activities as attendance at industry
conferences and various public relations events;




(h)      Maintenance of regular and normal communications and
relationship-building to build the brands of Kohl’s; and




(i)      Any activities reasonably related to the activities described above, as
may reasonably be requested of Consultant from time to time by Kohl’s Chief
Executive Officer and/or Board.




Consultant acknowledges and agrees that Consultant has no authority to enter
into any contracts or assume any obligations on behalf of Kohl’s.  Kohl’s shall
not be liable for any actions or omissions of Consultant in excess of his
authority as set forth above or otherwise in breach of this Agreement.

2.4.

Time.  During the Consulting Period, Consultant agrees to devote such of his
time and efforts as are necessary to perform and complete the Services;
provided, however, that such time and efforts do not exceed 250 hours per
calendar year.  Kohl’s anticipates that the performance of the Services will,
from time to time, be conducted in person, at meetings, presentations or
conferences, or via telephone, email or other electronic communication.  Kohl’s
acknowledges and agrees that the time and effort that Consultant must devote to
the performance of Services hereunder will likely vary from time to time.

ARTICLE III
Consideration; Expenses

3.1.

Consideration.  

(a)

During the Consulting Period, as full and complete compensation for the Services
to be provided and the obligations to be undertaken by Consultant hereunder,
Kohl’s shall pay Consultant a fee of Sixty Two Thousand Five Hundred and 00/100
Dollars ($62,500.00) per month; provided, however, that should this Agreement
terminate pursuant to Article IV, below, prior to January 30, 2013, Kohl’s shall
have no further payment obligations to Consultant under this Agreement other
than payment of the portion of the final monthly fee, pro-rated for the portion
of the final month of service completed prior to such termination.  Payments
under this Section 3.1(a) will be made to Consultant by Kohl’s no later than the
15th day of the month following the month to which the fee relates.

(b)

Provided that this Agreement has not terminated prior to January 30, 2013, for
the twenty-four (24) month period immediately following the Consulting Period,
in consideration of Consultant’s continuing obligations under Articles VII
through X, below, Kohl’s shall pay Consultant a fee of Thirty-One Thousand Two
Hundred Fifty and no/100 Dollars ($31,250.00) per month, payable no later than
the last day of each such month following the Consulting Period; provided,
however, that should this Agreement terminate pursuant to Article IV, below,
prior to the end of such twenty-four (24) month





3







period, Kohl’s shall have no further payment obligations to Consultant under
this Agreement other than payment of the final monthly fee, pro-rated for the
portion of the  month in which such termination occurs; provided, further, that
should Consultant violate the terms of Articles VII through X, below, such
payments shall immediately cease and Consultant shall be required to repay
Kohl’s any amounts paid to Consultant pursuant to this Section 3.1(b).
 Consultant acknowledges and agrees that the provisions of Articles VII through
X, below, shall be enforceable against him notwithstanding his receipt or lack
of receipt of payments under this Section 3.1(b).

3.2.

Reimbursement of Expenses.  During the Consulting Period, Kohl’s shall pay or
reimburse Consultant for all documented ordinary and reasonable out-of-pocket
expenses incurred by Consultant in performing the Services hereunder in
accordance with Kohl’s policy on such reimbursable expenses; provided, however,
that any single expense exceeding Five Hundred and no/100 Dollars ($500.00) must
be pre-approved by Kohl’s in writing and the aggregate expenses reimbursable
pursuant to this Section 3.2 in any calendar year period (pro-rated for any
partial calendar year of this Agreement) shall not exceed Two Thousand and
no/100 Dollars ($2,000.00) unless pre-approved by Kohl’s in writing.  Consultant
shall be required to submit an itemized account of such expenditures and such
proof as may be necessary to establish to the reasonable satisfaction of Kohl’s
that such expenses incurred by Consultant were ordinary and necessary business
expenses incurred on behalf of Kohl’s.  Should Consultant elect to perform
duties from his home, any such home office expenses shall be his responsibility.
 In no event shall Kohl’s be obligated to pay any compensation other than that
specified in this Article III.

ARTICLE IV
Termination

4.1.

Termination Events.  Notwithstanding any other provision of this Agreement, this
Agreement will terminate if any of the following events occur:

(a)

The mutual written agreement of the parties that this Agreement be terminated;

(b)

Upon the material breach or violation of the terms of this Agreement by either
party (including, but not limited to, Consultant’s failure to perform his duties
satisfactorily), provided: (i)  the non-breaching party has previously delivered
written notice of the breach or violation to the breaching party specifying the
nature of the breach or violation and specifying a reasonable period of time in
which such breach or violation must be cured, and (ii)  such breach or violation
remains uncured after the expiration of such cure period, and (iii)  within ten
days after the expiration of such cure period, the non-breaching party delivers
written notice of termination to the breaching party.  

(c)

Consultant’s death.

4.2.

Obligations Upon Termination.  Upon the termination of this Agreement pursuant
to Section 4.1, above, or at such earlier time as specified below, the parties
shall have the following obligations:





4







(a)

Consultant shall deliver to Kohl’s any and all materials relating in any way to
and/or created in connection with the performance of the Services, including,
but not limited to any computer discs or other electronic media, papers or
records containing Confidential Information or Trade Secrets (defined below) and
any and all materials relating to the Services.  Consultant’s obligation to make
such delivery shall arise upon the termination of this Agreement or at any other
time requested by Kohl’s.

(b)

Kohl’s shall make any payments required under Article III, above, through the
date of termination, in full satisfaction of Kohl’s remaining financial
obligations to Consultant under this Agreement, and the obligation to make any
further payments shall terminate.

(c)

Consultant’s obligations under Articles VII through X, below, shall survive
termination of this Agreement, and Consultant shall abide by his obligations
under those Articles following termination, for whatever reason, of this
Agreement regardless of whether Consultant is receiving compensation under
Article III, above.

ARTICLE V
Independent Consultant Relationship

It is expressly acknowledged by the parties hereto that Consultant is an
independent contractor.  Nothing contained herein or otherwise shall be
construed in such manner as to create the relationship of employer/employee
between Consultant and Kohl’s.  Kohl’s acknowledges that Consultant’s duties
under this Agreement do not constitute the only requirement upon the time of
Consultant and that Consultant will be free to exercise his discretion as to the
method and means of performance of the Services.  Except as provided in Articles
VII through X, below, Kohl’s further acknowledges that nothing contained herein
shall be deemed to prohibit Consultant from accepting employment with, or
rendering professional services to, any other party at any time.  In
acknowledging that he is an independent contractor, Consultant agrees that
except for the health insurance benefits specifically referenced in Article I
above, he shall not be entitled to participate in any insurance or other fringe
benefits provided by Kohl’s to its employees.  Consultant further agrees that
Kohl’s shall not be required hereunder to withhold nor shall Kohl’s withhold any
federal or state income, social security, unemployment or other tax or similar
payments from the amounts payable to Consultant hereunder, it being agreed by
Consultant that he is liable for self-employment and/or employment taxes on the
amounts earned by him under this Agreement.  Consultant agrees to indemnify and
hold Kohl’s harmless from and against any and all liabilities, costs, expenses
and damages (including reasonable attorneys’ fees and costs) resulting from the
imposition of any of the foregoing costs against Kohl’s by reason of Consultant
being deemed an employee of Kohl’s.  

ARTICLE VI
Representations and Warranties of the Consultant

Consultant represents and warrants to Kohl’s that he (i) has full power and
right to perform the Services hereunder; and (ii) is under no obligation of
contract, confidentiality, non-competition or similar restraint relating to or
restricting his ability to perform the Services hereunder.





5










ARTICLE VII
Confidential Information; Return of Records

7.1.

Acknowledgments.  Consultant acknowledges and agrees that, as an integral part
of its business, Kohl’s has expended a great deal of time, money and effort to
develop and maintain confidential, proprietary and trade secret information to
compete against similar businesses and that this information, if misused or
disclosed, would be harmful to Kohl’s business and competitive position in the
marketplace.  Consultant further acknowledges and agrees that as a consultant
under this Agreement, Kohl’s provides Consultant with access to its
confidential, proprietary and trade secret information, strategies and other
confidential business information that would be of considerable value to
competitive businesses.  As a result, Consultant acknowledges and agrees that
the restrictions contained in this Article VII are reasonable, appropriate and
necessary for the protection of Kohl’s confidential, proprietary and trade
secret information.  For purposes of the Article VII, the term “Kohl’s” means
Kohl’s Corporation, Kohl’s Department Stores, Inc. and their respective parent
companies, subsidiaries and affiliates.

7.2.

Confidentiality Obligations.  During the Consulting Period, Consultant will not,
directly or indirectly, use or disclose any Confidential Information or Trade
Secrets (defined below) of Kohl’s, except in the interest and for the benefit of
Kohl’s.  After the Consulting Period, Consultant will not, directly or
indirectly, use or disclose any Trade Secrets of Kohl’s, unless such information
ceases to be deemed a Trade Secret by means of one of the exceptions set forth
in Section 7.3(c), below.  For a period of two (2) years following the
Consulting Period, Consultant will not, directly or indirectly, use or disclose
any Confidential Information of Kohl’s, unless such information ceases to be
deemed Confidential Information by means of one of the exceptions set forth in
Section 7.3(c), below.

7.3.

Definitions.

(a)

Trade Secret.  The term “Trade Secret” shall have that meaning set forth under
applicable law.  This term is deemed by Kohl’s to specifically include all
computer source, object or other code created by or for Kohl’s and any
confidential information received from a third party with whom Kohl’s has a
binding agreement restricting disclosure of such confidential information.

(b)

Confidential Information.  The term “Confidential Information” shall mean all
non-Trade Secret or proprietary information of Kohl’s which has value to Kohl’s
and which is not known to the public or Kohl’s competitors, generally,
including, but not limited to, strategic growth plans, pricing policies and
strategies, employment records and policies, operational methods, marketing
plans and strategies, advertising plans and strategies, product development
techniques and plans, business acquisition and divestiture plans, resources,
sources of supply, suppliers and supplier contractual relationships and terms,
technical processes, designs, inventions, research programs and results, source
code, short-term and long-range planning, projections, information systems,
sales objectives and performance, profits and profit margins, and seasonal
plans, goals and objectives.





6







(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Article VII shall not apply to, any information which: (i) can be
demonstrated by Consultant to have been known by Consultant prior to
Consultant’s employment by and service to Kohl’s; (ii) is or becomes generally
available to the public through no act or omission of Consultant; (iii) is
obtained by Consultant in good faith from a third party who discloses such
information to Consultant on a non-confidential basis without violating any
obligation of confidentiality or secrecy relating to the information disclosed;
or (iv) is independently developed by Consultant outside the scope of
Consultant’s employment by and service to Kohl’s without use of Confidential
Information or Trade Secrets.

7.4.

Return of Records.  Following the Consulting Period, or upon request by Kohl’s
at any time, Consultant shall immediately return to Kohl’s all documents,
records, and materials belonging and/or relating to Kohl’s, and all copies of
all such materials.  Following the Consulting Period, or upon request by Kohl’s
at any time, Consultant further agrees to destroy such records maintained by
Consultant on Consultant’s own computer equipment and to make available
Consultant’s personal computer equipment for inspection by Kohl’s or its agent,
at reasonable times and at Kohl’s expense upon Kohl’s request, to ensure that
adequate measures have been taken to destroy such records on Consultant’s
computer equipment.

ARTICLE VIII

Non-Competition

8.1.

Acknowledgments.  Consultant acknowledges and agrees that Kohl’s is one of the
leading retail companies in the United States, with department stores throughout
the United States, and that Kohl’s compensates consultants like Consultant to,
among other things, develop and maintain valuable goodwill and relationships on
Kohl’s behalf (including relationships with customers, suppliers, vendors,
employees and other associates) and to maintain business information for Kohl’s
exclusive ownership and use.  As a result, Consultant acknowledges and agrees
that the restrictions contained in this Article VIII are reasonable, appropriate
and necessary for the protection of Kohl’s goodwill, associate relationships and
Confidential Information and Trade Secrets.  Consultant further acknowledges and
agrees that the restrictions contained in this Article VIII will not pose an
undue hardship on Consultant or Consultant’s ability to find gainful employment
or engagements.  For purposes of the Article VIII, the term “Kohl’s” means
Kohl’s Corporation, Kohl’s Department Stores, Inc. and their respective parent
companies, subsidiaries and affiliates.

8.2.

Restrictions on Competition.  During the Consulting Period and for a period of
two (2) years following the Consulting Period, Consultant will not, directly or
indirectly, advise, participate on or be a member of any board of directors, or
be employed on the management team, of any Competitor (defined below) with
respect to such Competitor’s operations in the United States; provided, however,
that this Section 8.3:

(a)

Shall only bar Consultant from performing for a Competitor duties of the type
Consultant performed or agreed to perform for Kohl’s during the Consulting
Period and the two (2) year period prior to the Consulting Period; and



7




(b)

Shall not prohibit Consultant from investing as a passive investor in the
capital stock or other securities of a publicly traded corporation listed on a
national securities exchange.

8.3.

Competitor.  The term “Competitor” means each of the following entities: J.C.
Penney Company, Inc., Macy’s, Inc., The Gap, Inc., Target Corporation, Sears
Holdings Corporation, and any subsidiary entities thereof engaged in the
operation of national retail department stores and the successors of any such
entities.

ARTICLE IX

Business Ideas

9.1.

Assignment of Business Ideas.  Consultant shall immediately disclose to Kohl’s a
list of all inventions, patents, applications for patent, copyrights, and
applications for copyright in which Consultant currently holds an interest.
 Kohl’s will own, and Consultant hereby assigns to Kohl’s, all rights in all
Business Ideas (as defined in Section 9.2, below).  All Business Ideas which are
or form the basis for copyrightable works shall be considered “works for hire”
as that term is defined by United States copyright law.  Any works that are not
found to be “works for hire” are hereby assigned to Kohl’s.  During the
Consulting Period and for one (1) year thereafter, Consultant will promptly
disclose all Business Ideas to Kohl’s and execute all documents which Kohl’s may
reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world.  Following the Consulting Period,
Consultant will cooperate with Kohl’s to assist Kohl’s in perfecting its rights
to any Business Ideas including executing all documents which Kohl’s may
reasonably require.  For purposes of the Article IX, the term “Kohl’s” means
Kohl’s Corporation, Kohl’s Department Stores, Inc. and their respective parent
companies, subsidiaries and affiliates.

9.2.

Business Ideas.  The term “Business Ideas” as used in this Agreement means all
ideas, inventions, data, software, developments and copyrightable works, whether
or not patentable or registrable, which Consultant originates, discovers or
develops, either alone or jointly with others while Consultant is providing
services to Kohl’s and for one (1) year thereafter and which are (i) related to
any business known by Consultant to be engaged in or contem­plated by Kohl’s,
(ii) originated, discovered or developed during Consultant’s working hours or
service to Kohl’s, or (iii) originated, discovered or developed in whole or in
part using materials, labor, facilities, Confidential Information, Trade
Secrets, or equipment furnished by Kohl’s.

ARTICLE X

Employee Non-Solicitation

During the Consulting Period and for twenty-four (24) months thereafter,
Consultant shall not directly or indirectly encourage any Kohl’s employee to
terminate his/her employment with Kohl’s or solicit such an individual for
employment outside of Kohl’s in a manner which would end or diminish that
employee’s services to Kohl’s.  For purposes of the Article X, the term “Kohl’s”
means Kohl’s Corporation, Kohl’s Department Stores, Inc. and their respective
parent companies, subsidiaries and affiliates.





8










ARTICLE XI
Miscellaneous

11.1.

Recitals.  The recitals to this Agreement are hereby incorporated herein by this
reference.

11.2.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Wisconsin, without regard to the principles of
conflicts of law thereunder.

11.3.

Entire Agreement; Amendment.  This Agreement contains the entire agreement
between the parties with respect to the provision of consulting services by
Consultant to Kohl’s, and supersedes all prior and contemporaneous
representations, promises, agreements and understandings, whether oral or
written, between the parties.  This Agreement may not be modified, amended,
terminated or waived, in whole or in part, except by a written instrument signed
by each of the parties hereto.

11.4.

Notices.  All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered to be given and received
in all respects when hand delivered, one (1) business day after sent by prepaid
express or courier delivery service, when sent by facsimile transmission
actually received by the receiving equipment, or three (3) days after deposited
in the United States mail, certified mail, postage prepaid, return receipt
requested (provided, that if there is a general delay in mail delivery when the
notice is mailed due to terrorism or other unusual circumstances, then the
notice shall be considered to be given hereunder when it is actually received by
the addressee), in each case addressed as follows, or to such other address as
shall be designated by notice duly given:

If to Kohl’s:

Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive
Menomonee Falls, WI  53051 

Fax: 262-703-7274

Attn: Richard D. Schepp, Esq.

Executive Vice President and General Counsel




If to the Consultant:

R. Lawrence Montgomery

6360 North Lake Drive

Whitefish Bay, WI  53217




or such other address as either party shall request for itself by a notice given
pursuant to this Section 11.4.





9







11.5.

Assignment.  This Agreement is binding upon and shall inure to the benefit of
the successors and assigns of Kohl’s and may be assigned by Kohl’s without the
consent of Consultant.  This Agreement may not be assigned by Consultant without
Kohl’s prior written consent.

11.6.

Severability.  The obligations imposed by this Agreement are severable and
should be construed independently of each other.  The invalidity of one
provision shall not affect the validity of any other provision.

11.7.

Waiver.  No waiver of any of the provisions of this Agreement shall constitute a
waiver of any other provision, nor shall such waiver constitute a continuing
waiver unless expressly provided.

11.8.

Neutral Construction.  The language used in this Agreement shall be deemed to be
the language chosen by both of the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against either
party.

11.9.

Captions.  The section headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision hereof.

11.10.

Counterparts; Facsimile.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement may be executed by facsimile copy
with the same binding effect as the original.

11.11.

Survival.  The parties agree that the provisions of Articles VII through X of
this Agreement shall survive the expiration or termination of this Agreement
without limitation.

IN WITNESS WHEREOF, the parties hereto have executed or caused their duly
authorized representatives to execute this Agreement as of the day and year
first above written.

COMPANY:




KOHL’S DEPARTMENT STORES, INC.

KOHL’S CORPORATION







By:  /s/ KEVIN MANSELL_______________________

      

Kevin Mansell

Chairman, President and Chief Executive Officer







CONSULTANT:







/s/ R. LAWRENCE MONTGOMERY___________

R. Lawrence Montgomery





10







EXHIBIT A

COMPLETE AND PERMANENT RELEASE







I, R. Lawrence Montgomery, hereby agree to the following Complete and Permanent
Release (“Release”).  I understand that, in order for the Consulting Agreement
to be effective, I must first sign and return this Release to Kohl’s Department
Stores, Inc. at N56 W17000 Ridgewood Drive, Menomonee Falls, Wisconsin, 53051,
ATTN: Richard D. Schepp, Executive Vice President and General Counsel.  I
understand that the signed Release must be received by Kohl’s Department Stores,
Inc. after January 30, 2010 and no later than February 5, 2010.

1.

General Release of Claims.

I hereby release the Company from any and all claims I have against the Company.

2.

Claims to Which Release Applies.

This Release applies both to claims which are now known or are later discovered.
  However, this Release does not apply to any claims that may arise after the
date I execute the Release.  Nor does this Release apply to any claims which may
not be released under applicable law.

3.

Claims Released Include Age Discrimination Claims

The claims released include, but are not limited to, (1) claims arising under
the Age Discrimination in Employment Act as amended (29 U.S.C. Section 621 et
seq.), (2) claims arising out of or relating in any way to my employment or
other relationship with the Company (including, without limitation, claims
arising out of or relating in any way to the January 30, 1998 Employment
Agreement, as amended, between the Company and me) and (3) claims arising under
any other federal, state or local law, regulation, ordinance or order that
regulates such employment or other relationship with the Company.

4.

Release Covers Claims Against Related Parties.

For purposes of this release, the term “Company” includes Kohl’s Department
Stores, Inc. and any of its present, former and future owners, parents,
affiliates and subsidiaries, and its and their directors, officers,
shareholders, members, partners, employees, agents, insurers, servants,
representatives, predecessors, successors, and assigns.  Therefore, the claims
released include claims I have against any such persons or entities.

5.

The Terms “Claims” and “Release” are Construed Broadly.

As used in this release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights,” “causes of action (whether
arising in law or equity),” “damages,” “demands,” “obligations,” “grievances”
and “liabilities” of any kind or character.  Similarly, the term “release” shall
be construed broadly and shall be read to include, for example, the terms
“discharge” and “waive.”














6.

Release Binding on Consultant and Related Parties.

This release shall be binding upon me and my agents, attorneys, personal
representatives, executors, administrators, heirs, beneficiaries, successors,
and assigns.

7.

Additional Consideration.

I have executed this Release in consideration for the benefits provided to me in
the attached Consulting Agreement.  I acknowledge that such benefits represent
consideration in addition to anything of value that I am otherwise entitled to
receive from the Company and that I am not entitled to such benefits unless I
execute and do not revoke this Release.  Such benefits are sufficient to support
this Release.

8.

All Representations in Documents.

In entering into this Release, I acknowledge that I have not relied on any
verbal or written representations by any Company representative other than those
explicitly set forth in this Release and the attached Consulting Agreement.  I
agree that I am not entitled to any other benefits except those described in
this Release and the attached Consulting Agreement.

9.

Opportunity to Consider this Release; Consultation with Attorney.

I have read this Release and fully understand its terms.  I have been offered at
least 21 calendar days to consider its terms.  I have been (and am again hereby)
advised in writing to consult with an attorney before signing this Release.

10.

Voluntary Agreement.

I have entered into this Release knowingly and voluntarily and understand that
its terms are binding on me.

11.

Partial Invalidity of Release.

If any part of this Release is held to be unenforceable, invalid or void, then
the balance of this Release shall nonetheless remain in full force and effect to
the extent permitted by law.

12.

Headings.

The headings and subheadings in this Release are inserted for convenience and
reference only and are not to be used in construing the Release.

13.

Applicable Law.

Wisconsin law will apply in connection with any dispute or proceeding concerning
this Release.





2







14.

Benefit Waiver.

I agree to waive and give up any benefit conferred on me by any order or
judgment issued in connection with any proceeding filed against the Company (as
defined in Paragraph 4, above) regarding any claim released in this Release.

15.

Seven-Day Revocation Period.

I understand that I have a period of seven (7) calendar days following the date
I sign this Release to revoke this Release by giving written notice of such
revocation to Kohl’s Department Stores, Inc. at N56 W17000 Ridgewood Drive,
Menomonee Falls, Wisconsin, 53051, ATTN: Richard D. Schepp, Executive Vice
President and General Counsel.  This Release will be binding and effective upon
the expiration of this seven-day period if I do not revoke, but not before.  If
I revoke this Release prior to the expiration of this seven-day period, I agree
that all rights and claims of the parties which would have existed but for the
acceptance of this Release’s terms, shall be restored and that the Consulting
Agreement shall not become effective and shall be null and void.




EXECUTED THIS _____ DAY OF ________________, 2010.







____________________________________

R. Lawrence Montgomery








3





